Citation Nr: 0112433	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation in excess of 10 percent for a tender scar from the 
removal of a left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 18, 1967 to 
May 16, 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a November 1998 decision, the 
RO granted entitlement compensation under 38 U.S.C.A. § 1151 
for atrophy of the left testicle due to removal of left 
varicocele.  At that time, the RO granted special monthly 
compensation due to loss of use of the left testicle, but 
denied a compensable schedular rating for atrophy of the left 
testicle.  In a letter received that same month, the 
appellant voiced his disagreement with his rating due to the 
fact that "scarring" from his left varicocele surgery 
caused him pain and interfered with his employability.  In a 
Memorandum dated on June 28, 1999, his representative 
clarified that he sought compensation for a painful and 
tender scar due to surgery, and not increased compensation 
under 38 U.S.C.A. § 1151 for atrophy of the left testicle.  
The Board will limit its discussion accordingly.


FINDING OF FACT

The appellant's tender and painful scar from his left 
varicocele surgery is not poorly nourished, is not productive 
of ulceration and does not affect limitation of function of 
any body part.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tender scar due to removal of left varicocele have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.118, Part 4, Diagnostic Codes 7800-05 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 4 Vet. 
App. 384 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to a rating in 
excess of 10 percent for his tender scar due to removal of 
left varicocele.  Essentially, he complains of pain and 
tenderness in his left groin area, which causes him 
functional impairment that interferes with his employability.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the appellant and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  The RO has also associated with the 
claims folder all clinical records identified by him as 
pertinent to his claim on appeal.  Furthermore, the RO has 
recently provided him three separate VA examinations with 
benefit of review of his claim folder.  As the record is 
complete, the Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating the claim.  Therefore, the Board finds no 
prejudice accrues to the appellant in proceeding with his 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Historically, the appellant was first treated for a 
symptomatic left varicocele in service.  He complained of 
pain in the left hemiscrotum region when running and doing 
"ground" exercises.  A scrotal support did not alleviate 
his symptoms and he elected against surgical correction.   He 
was discharged after 29 days of active service due a 
diagnosis of a symptomatic left varicocele which existed 
prior to service and was not aggravated beyond the normal 
progression of disease in service.

The record next shows that the appellant underwent ligation 
and excision of left varicocele at a VA Medical Center (VAMC) 
in May 1970.  His surgical report noted that a planned 
hemorrhoidectomy had to be deferred due to the extensive 
involvement of the left varicocele in the left scrotum.  An 
October 1970 clinical record described a hard mass, which was 
thought to represent a calcified hematoma, involving the left 
testicle.  There was also a small area of drainage at the 
surgical site with protuberant granulation tissue.  He 
elected against removal of the testicular mass by left 
orchiectomy.  One month later, his left testicle was noted to 
be definitely smaller and slightly more indurated than the 
right testicle.  It was located high up in the scrotum, but 
not in the inguinal canal.  

In pertinent part, the record next shows the appellant's 
treatment for his left scrotal condition by B.H., M.D. in 
1995.  His examination revealed atrophy of the left testicle 
with considerable scarring and local tenderness around the 
area.  He was unable to flex his left leg more than 90 
degrees without pain or abduct his hip more than 20 degrees.  
The examiner opined that he was unable to lift, carry or 
handle objects more than 20 pounds repetitively.  He was also 
unable to run or climb stairs.  It was recommended that he 
undergo left orchiectomy due to pain and risk of testicular 
carcinoma.

During a hearing before the RO in September 1996, the 
appellant complained of a constant dull pain in the left 
testicle region with periods of exacerbating pain.  He 
vaguely referred to urinary problems with bleeding.  He was 
unable to lift heavy objects because of the cut in his groin 
and took pain medicine when needed.  In a decision dated in 
September 1997, the Board denied his claim for service 
connection for left varicocele.  However, given his complaint 
of worsening disability following his VA surgery in 1970, the 
Board referred a claim for compensation under 38 U.S.C.A. 
§ 1151.

In June 1998, the appellant underwent VA genitourinary 
examination with the claims folder available to the 
physician.  It was noted that his May 1970 surgical report 
showed the removal of a fairly large left varicocele which 
appeared to have required a long time under anesthesia.  He 
denied complaint of lethargy, weakness, anorexia, weight 
loss, incontinence or impotence.  He did drink large amounts 
of water and went to the bathroom three times a night.  He 
had normal erection, intercourse and vaginal penetration.  He 
denied a history of recurrent urinary tract infections, 
bladder stones or nephritis.  He had no endocrine problems, 
neurologic problems, infections or vascular difficulty.  He 
did not take medications.  On examination, he had a very 
small atrophied left testicle approximately 21/2 centimeters in 
size as compared to a right testis of 4-5 centimeters in 
size.  His left testicle was pulled up into the inguinal ring 
area.  An unsuccessful attempt to palpate the cord caused 
pain in the testicle area.  There were no other 
abnormalities.  The examiner offered an opinion that the 
scarring from his May 1970 surgery had pulled the testicle up 
close to the external inguinal canal opening.  It was not in 
the scrotum as it should be.  The possible trauma that 
occurred to the testicle with removal of the varicocele may 
have caused some compromise of the blood supply to the left 
testicle as well.  It was the examiner's opinion that the 
residual atrophy of the left testicle was secondary to the 
post-operative scarring from removal of the left varicocele.

In October 1998, the appellant underwent VA examination by a 
Board of three physicians including at least one urologist.  
At that time, he complained of occasional left inguinal 
aching pain which did not inhibit his walking or daily 
activities.  He did have increased pain with lifting.  He 
denied sharp pain, nausea or vomiting.  He had normal 
erections and ejaculations.  He had a small, non-tender (NT) 
left testes high in the scrotal region.  He was given an 
assessment of small left testes with no obvious physical or 
psychological handicap.  He had no disability.  It was 
indicated that he could perform normal activities of daily 
living, work and sexual activities.

In August 1999, the appellant underwent another VA 
genitourinary examination with the claims folder available to 
the physician.  He generally complained of pain and residual 
discomfort in his left testicle area.  He also referred to 
nocturia three times per night with a moderately strong 
stream.  He denied complaint of lethargy, weakness, anorexia, 
weight loss, incontinence or impotence.  He did note nocturia 
three times per night, but still had a moderately strong 
stream.  He denied a history of recurrent urinary tract 
infections, renal or colic stones, nephritis, incontinence or 
hospitalizations.  He had no endocrine problems, neurologic 
problems, history of infections or vascular difficulty.  He 
did not claim psychological problems.  He was able to have 
intercourse.  His physical examination was significant for an 
absent left testicle with tenderness from within and superior 
to the left inguinal canal.  He had a slightly enlarged 
prostate which was non-tender and without nodules.  His 
peripheral pulses were normal.  He was given diagnoses of 
atrophied left testicle status post-varicocele surgery in 
1970, discomfort in the left inguinal ring and post-surgical 
excision of varicocele.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation of the evidence, the Board shall consider 
all information of record, including lay and medical records.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C. 
§ 5107(b)).  See also 38 C.F.R. § 4.3 (2000).  The Board 
considers all the evidence of record, but notes that the most 
probative evidence of the degree of impairment consists of 
records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118.  
Under Diagnostic Codes 7800 through 7805, scars are rated 
according to location, type, and characteristics.  The RO 
currently has assigned a 10 percent disability for a tender 
and painful scar pursuant to Diagnostic Code 7804.  This is 
the highest rating under this diagnostic code.

Scars may also receive separate ratings based upon 
appearance, healing, and/or on impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Diagnostic Codes 7801 and 7802 are applicable to scars from 
third and second degree burns, respectively.  Pursuant to 
Diagnostic Code 7800, a 10 percent rating is warranted for a 
moderately disfiguring scar of the head, face or neck.  
Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for a scar disability which is poorly nourished 
with repeated ulceration.  Pursuant to 7805, scars may also 
be rated on limitation of function of the part affected.

As a matter of law, the Board may not consider a 10 percent 
rating under Diagnostic Code 7800 as the appellant's scar 
disability from his left varicocele surgery does not involve 
the "head, face or neck."  Similarly, the criteria for 
Diagnostic Codes 7801 and 7802 are not for application as 
this case does not involve third or second degree burns.  
There is no evidence of record that his scarring is poorly 
nourished or productive of ulceration.  As such, the evidence 
of record provides no legal basis for a separate evaluation 
under Diagnostic Code 7803.  

Essentially, the appellant seeks a separate rating under 
Diagnostic Code 7805 based upon limitation of function of 
part affected.  He has given contradictory indications of his 
ability to perform functions such as lifting, carrying, 
running or climbing stairs.  For instance, a clinical record 
predating the appeal period describes his complaint of 
physical limitations involving lifting, carrying, running or 
climbing stairs.  At that time, a physical examination 
revealed limitation of left leg flexion and left hip 
abduction and the examiner recommended work duty 
restrictions.  However, during three separate VA examinations 
from 1998 to 1999, his complaint was largely limited to a 
constant dull pain with increased pain on lifting.  He 
specifically denied that his scarring inhibited his walking, 
daily activities or sexual function on VA examination in 
October 1998 and in 1999. 

Upon review of the record, the Board finds that the 
preponderance of the evidence weighs against a separate 
rating for limitation of function part affected under 
Diagnostic Code 7805.  There is simply no medical evidence of 
record which would establish that the appellant's scarring in 
his left scrotal region results in any physical limitations.  
As indicated above, the lay evidence is contradictory.  
Rather, the VA examination in October 1998 and in 1999 
positively establishes that he manifests no residual 
functional disability from his post-surgery scarring.  The 
examination findings, which in 1998 were agreed upon by a 
team of three VA physicians, state as follows:

 "No obvious physical or psychological handicap.  
No disability ...  May perform normal activities of 
daily living, work or sexually."  

The Board finds that the agreed upon diagnosis by three 
separate examiners in 1998, which is based upon review of the 
entire claims folder, is the most probative evidence of 
record.  The Board has taken into account the lay history 
provided by the appellant as well as the private examination 
report findings predating this appeal period, but the Board 
attaches greater probative weight to the recent clinical 
findings of qualified, unbiased professionals who have 
reviewed the claims folder.  There is no doubt to be resolved 
in favor of the appellant.

In so concluding, the Board notes that it has considered the 
possible effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination in assessing the claim on 
appeal.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  See generally 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Due to the absence 
of any demonstrated physical limitations, the Board finds 
that the provisions of 38 C.F.R. § 4.40 and 4.45 do not apply 
to the case at hand.  The Board further notes that the 
appellant has specifically denied any sexual dysfunction and 
there is no clinical diagnosis of voiding dysfunction.  He 
has referred to nocturia, but there is no evidence of record 
to suggest that this represents a voiding dysfunction related 
to his left varicocele surgery.  Rather, the June 1998 VA 
genitourinary examination report seems to suggest that his 
nocturia may be related to his heavy consumption of water.

Finally, the Board does not find that the appellant's 
residual disability stemming from his left varicocele surgery 
in 1970 presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).  The Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The criteria of 38 C.F.R. § 3.321(b)(1) 
provides that an extraschedular evaluation may be assigned 
for an exceptional or unusual disability picture, with such 
related factors as marked inference with employment or 
frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his disability.  Additionally, the October 
1998 VA examination report specifically notes that he is 
capable of normal work activities.  As such, the Board finds 
no basis for further action on this question.  VA O.G.C. 
Prec. 6-96 (Aug. 16, 1996).


ORDER

An evaluation in excess of 10 percent for tender scar due to 
removal of left varicocele is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

